Citation Nr: 0928806	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-24 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, evaluated as noncompensably disabling from 
separation to July 22, 2004, and 20 percent disabling from 
July 22, 2004 to the present.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2001 to 
February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California.

In May 2009, the Veteran was scheduled for a Travel Board 
hearing at the RO before the Board, yet she did not appear.  
However, the Veteran had submitted a DRO process election 
letter in August 2005 in which she stated, "Please cancel 
the BVA hearing."  

The Veteran withdrew the request for a hearing; therefore the 
Board will proceed with its appellate consideration.  
38 C.F.R. § 20.704


FINDINGS OF FACT

1.  Prior to July 22, 2004, the Veteran's right knee did not 
show slight recurrent subluxation or lateral instability, or 
a combination of laxity and limitation of motion of a more 
severe degree due to pain, weakened movement, excessive 
fatigability with use, or incoordination, nor did the right 
knee have flexion limited to 45 degrees or extension limited 
to 10 degrees.

2.  The Veteran's right knee does not show severe subluxation 
or lateral instability of the knee, or a combination of 
laxity and limitation of motion of a more severe degree due 
to pain, weakened movement, excessive fatigability with use, 
or incoordination; nor does the right knee have flexion 
limited to 15 degrees or extension limited to 20 degrees.




CONCLUSION OF LAW

The criteria for a compensable rating prior to July 22, 2004, 
or for a rating higher than 20 percent from July 22, 2004 to 
the present, for right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.21, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Under the Rating Schedule, impairments of the knee are 
evaluated by application of the Diagnostic Code 5257.  Under 
this code, a 10 percent disability rating is awarded for 
slight recurrent subluxation or lateral instability; a 20 
percent disability rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating is awarded for severe recurrent subluxation 
or lateral instability, or for a combination of laxity and 
limitation of motion of a more severe degree due to pain, 
weakened movement, excessive fatigability with use, or 
incoordination.  

A disability may receive a greater evaluation if there is 
additional functional impairment or loss or painful motion.  
38 C.F.R. §§ 4.10, 4.40, 4.59.  For the joints in particular, 
special attention is paid to the disability if there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, or pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 3.45.

In a February 2004 rating decision, the Veteran was granted 
service connection for the right knee disability at a 
noncompensable rating, effective at separation.  The Veteran 
appealed the noncompensable rating for her right knee.

During the pendency of the appeal, a July 2005 rating 
decision assigned an evaluation of 20 percent for the right 
knee disability, effective July 22, 2004.  The 20 percent 
evaluation was based upon moderate recurrent subluxation or 
lateral instability as demonstrated in a July 22, 2004 VA 
outpatient treatment record.  

The Veteran has asserted that she merits a higher initial 
rating for this disability, as well as a higher current 
rating.

The Veteran was afforded a VA general medical examination in 
October 2003.  She complained of the knee locking when 
standing a lot.  The Veteran denied swelling, redness, or 
giving way.  No joint effusion was noted, and full range of 
motion was demonstrated.  The diagnosis was right knee 
strain.

The Veteran was then afforded a VA joints examination in 
December 2003.  The Veteran complained of locking of the 
knee.  She stated that when the knee locked, it was in total 
extension rather than a flexed position and it would take a 
moment before she could maneuver it and start moving it 
again.  She reported that the locking happened off and on 
while walking.  She complained of pain in the anterior part 
of the knee, especially when sitting for a prolonged period 
or going up and down stairs.  The Veteran reported no history 
of instability, incoordination or easy fatigability.

On physical examination, a normal gait was noted, with no 
angular or rotational malalignment of the lower extremities.  
No undue valgus or varus deformities were found, and no 
effusion or erythema.  Range of motion was normal, with 
extension to 0 degrees and flexion to 135 degrees, providing 
evidence against this claim.  The knee was markedly tender 
over the articular surface of the patella on the right side 
with positive patellofemoral compression but no laxity of the 
patella.  An apprehension test was negative.  Varus and 
valgus stress showed no ligamentous instability.  Lachman's 
and McMurray's tests were negative.  The examiner diagnosed 
chondromalacia patella of the right knee.    

The Board finds that this report provides evidence against 
this claim, indicating that the criteria for an initial 
compensable rating are not met based on objective evaluation.  
The Veteran's right knee showed full range of motion and no 
joint effusion.

A July 22, 2004 VA outpatient treatment record indicated 
reports that the Veteran's knee was locking and giving out.  
Range of motion was 0 to 100 degrees.  Varus and valgus were 
stable.  Lachman's and Drawer's tests were negative.  
However, McMurray's test was positive medially, and 
tenderness was noted on the medial joint line and with 
patellar compression.  An MRI of the right knee was negative.  
The Veteran reported taking Oxycodone with minimal relief.

Based upon this treatment record, the RO issued a July 2005 
rating decision increasing the disability rating for the 
Veteran's right knee to 20 percent under Diagnostic Code 
5257, effective July 22, 2004, the date on which moderate 
instability was first noted.

In January 2008, the Veteran was afforded a second VA joints 
examination.  The Veteran reported constant pain which was 
worse with cold weather and weather changes.  She reported 
that the pain limited her ability to ambulate; she was able 
to walk approximately 100 feet without assistance but 
otherwise needed to use crutches.  The Veteran complained of 
some swelling and stated that she had tried knee braces, with 
no benefit.  Pain was reported as 7 out of 10 on a daily 
basis, with flare-ups to 10 out of 10 occurring two to three 
times per week.  The Veteran was being followed by a pain 
management clinic, with prescriptions for Oxycodone, 
Naprosyn, and Vicodin, yet she reported still experiencing 
constant pain.  She reported one incapacitating episode 
requiring a medical note to be off from work in 2006, yet no 
incapacitating episodes since that time.  

Upon physical examination, the Veteran ambulated with a cane 
and antalgia, favoring the right lower extremity.  She was 
able to sit with her knees flexed to 90 degrees without any 
difficulty.  Range of motion was 10 degrees to 75 degrees.  
Pain was severe and limited at the extremes of motion, and 
range of motion was limited severely by pain.  She did not 
demonstrate any incoordination, fatigability or lack of 
endurance on repetitive use or with flares on examination.  
No effusion was noted and there was no fluid wave or warmth 
present in the knee, all providing evidence against this 
claim.   

The Veteran was noted to be "extremely exquisitely" tender 
on both the medial and lateral femoral condyles as well as 
the tibia and the patella.  The patella was not ballottable.  
The Veteran had extreme pain with varus and valgus stress.  
However, her medial and lateral collateral ligaments 
demonstrated no undue laxity.  Lachman's test was negative.  

X-rays of the standing view revealed a well-maintained joint 
space in both medial and lateral compartments of the right 
knee.  A sunrise view revealed that the patella appeared to 
be in the appropriate alignment.  The joint space was well 
maintained.  There was no subluxation or translation of the 
patella.  There was no evidence of fracture present on the 
femoral or tibial compartments.  The tibiofibular joint 
appeared to be intact without any asymmetry.  There were no 
degenerative changes present within the knee joint on the X-
rays.

All results above, as well as the opinions of the VA 
examiners, provide evidence against this claim, clearly 
indicating that the higher criteria are not met during any 
part of the appeal period. 

The Veteran was rated noncompensably disabled for right knee 
disability from separation to July 22, 2004.  A compensable 
rating requires slight recurrent subluxation or lateral 
instability, or flexion limited to 45 degrees or extension 
limited to 10 degrees.  The Board notes that the October and 
December 2003 VA examinations, as well as VA treatment 
records prior to July 22, 2004, show that the Veteran's right 
knee did not meet the criteria for a compensable evaluation.

The Veteran is currently rated at 20 percent disabled for 
right knee disability, which already takes into account 
moderate recurrent lateral instability or subluxation of the 
knee.  The Board notes the functional loss due to flexion 
limited by pain, though the Veteran has never demonstrated 
flexion less than 75 degrees.  It is important for the 
Veteran to understand that her pain is, in part, the basis 
for the 20 percent evaluation.

The next higher, 30 percent, rating for right knee requires 
severe subluxation or lateral instability, or a combination 
of laxity and limitation of motion of a more severe degree 
due to pain, weakened movement, excessive fatigability with 
use, or incoordination.  The Board notes that the January 
2008 VA examination and VA outpatient treatment records show 
that the Veteran's knee does not meet the criteria for a 30 
percent evaluation.

The Board has taken into account other diagnostic codes that 
may be applied for knee injuries.  Diagnostic Code 5260 
requires flexion of the leg limited to 45 degrees for a 10 
percent evaluation, 30 degrees for a 20 percent evaluation, 
and limited to 15 percent for a 30 percent evaluation.  
Similarly, Diagnostic Code 5261 requires extension of the leg 
limited to 10 degrees for a 10 percent evaluation, limited to 
15 degrees for a 20 percent evaluation, and limited to 20 
degrees for a 30 percent evaluation.  Applying either of 
these codes would not offer the Veteran greater evaluations 
than the noncompensable rating she held from separation to 
July 22, 2004, nor greater than the 20 percent she currently 
holds for her right knee disability; therefore they are not 
being applied to this claim.

In summary, the schedular criteria for a compensable rating 
prior to July 22, 2004 are not met and such rating is not 
warranted.  Similarly, schedular criteria for the next 
higher, 30 percent, rating for a right knee disability have 
not been met at any time, and such rating is not warranted.  
The facts and examinations cited above provide negative 
evidence against the Veteran's claim and show that her right 
knee did not meet the diagnostic criteria for a compensable 
evaluation prior to July 22, 2004, nor does the knee meet the 
diagnostic criteria for a 30 percent evaluation from July 22, 
2004 to the present.  

Upon a complete review of the evidence of record, the Board 
finds no basis to award a compensable rating prior to July 
22, 2004, nor a disability rating greater than 20 percent 
from July 22, 2004, for the Veteran's right knee disability.  
38 C.F.R. § 4.7.  

The Board has taken into consideration the Veteran's 
statements, but finds that they are outweighed by the post-
service medical evidence cited above.  Without taking into 
consideration the Veteran's complaints, the current 
evaluations could not be justified based on the objective 
medical evidence and studies.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not only the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a compensable 
evaluation were not met prior to July 22, 2004, nor have the 
criteria for a 30 percent evaluation been met at any time to 
warrant a staged rating for right knee disability.  

Simply stated, the Board does not find evidence that the 
Veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  The evidence of record from the day the Veteran 
filed her claim to the present supports the conclusion that 
she is not entitled to increased compensation during any time 
within the appeal period.

The Board has considered whether the Court's precedents 
support the availability of separate ratings under Diagnostic 
Codes 5257 and 5003.  See VAOPGCPREC 23-97.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, and rated as a single 
disability under the Diagnostic Code for degenerative or 
hypertrophic arthritis.  Limitation of motion must be 
objectively confirmed by such findings as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a).  However, based on the evidence cited above, a 
separate evaluation utilizing the VA General Counsel's 
Opinion in VAOPGCPREC 23-97 and the Court's rationale in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) is not 
warranted, or even if warranted, could not produce an 
increased evaluation.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 20 percent for right knee disability.  38 C.F.R. § 4.3.

Upon addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March 2003, March 2006, and April 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The RO also provided assistance to the appellant 
as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case. 

The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced her in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


